IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

TRAVIS J. ALSTON,
C.A. NO.: N18C-11-166 AML
Plaintiff,
TRIAL BY JURY OF
V. TWELVE DEMANDED
WESTSIDE FAMILY HEALTH

CARE, INC., CHRISTIANA CARE
HEALTH SYSTEM, INC., and
DOCTORS FOR EMERGENCY
SERVICES, INC.

Nee Nee ee Ne ee ee ee ae ae ae es

Defendants.

Submitted: November 21, 2019
Decided: December 20, 2019

ORDER
Upon Review of the Affidavit of Merit — Accepted

On November 21, 2019, Defendant Christiana Care Health System, Inc. filed
a renewed motion asking the Court to review Plaintiffs affidavit of merit, in camera,
to determine whether it complies with 18 Del. C. § 6853(a)(1) and (c).!

Specifically, Defendant asked the Court to determine that (1) the affidavit is
signed by an expert witness; (2) the affidavit is accompanied by each expert’s
curriculum vitae; (3) “the affidavit includes an opinion that the standard of care was

breached by Christiana Care Health System, Inc., and/or its employees, rather than

 

' 18 Del. C. § 6853(d). This case was reassigned to this judge on October 1, 2019.
vague references or lumping of parties with different specialties that do not conform
to the statute”; (4) the affiant opines that any breach attributed to the moving
Defendant and/or its employees was a proximate cause of injuries alleged in the
Complaint; (5) the affidavit or attached curriculum vitae demonstrates the expert
was licensed to practice medicine as of the date of the Affidavit; and (6) “the
affidavit or attached curriculum vitae establishes that the expert for the three years
preceding the allegedly negligent act has been engaged in the treatment of patients
and/or in the teaching/academic side of medicine in the same or similar field of
medicine as the care and issue in this case, namely Emergency Medicine.”

In Delaware, a healthcare negligence lawsuit must be filed with an affidavit
of merit, signed by an expert, and accompanied by the expert’s current curriculum
vitae.’ The expert must be licensed to practice medicine as of the affidavit’s date
and engaged in the same or similar field as the defendant in the three years
immediately preceding the alleged negligence. The affidavit must state that
reasonable grounds exist to believe the defendant was negligent in a way that

proximately caused the plaintiff's injury.” The statute’s requirements are minimal.

 

* Def.’s Mot. for Review of the Affidavit of Merit 3-4.
3 Id. § 6853(a)(1).

4 Id. § 6853(c).

> Id.
Accordingly, an affidavit of merit tracking the statutory language complies with the
statute.°

After in camera review, the Court finds:

1. An expert signed the affidavit;

2. The affidavit was accompanied by a current curriculum vitae;

3. The expert gives an opinion that there are reasonable grounds to believe
there has been a breach in the standard of care by each defendant and that
each breach against each defendant was a proximate cause of injuries
alleged in the Complaint; and

4. The curriculum vitae establishes the expert is licensed to practice medicine
as of the date of the affidavit and for three years preceding the negligent
act, the expert was engaged in the treatment of patients in the same or
similar field of medicine as the defendants.

Considering the above, the Court finds that the affidavit of merit complies

with 18 Del. C. § 6853(a)(1) and (c) as to Defendant Christiana Care Health System,
Inc.

IT IS SO ORDERED.

 

Abigail MW“ LeGrow/ Judge

 

6 See Dishmon v. Fucci, 32 A.3d 338, 342 (Del. 2011) (“In order to satisfy the prima facie burden,
an Affidavit of Merit must only contain an expert’s sworn statement that medical negligence
occurred, along with confirmation that he or she is qualified to proffer a medical opinion.”).
Original to Prothonotary

cc:

Ben T. Castle, Esquire
Bruce L. Hudson, Esquire
John D. Balaguer, Esquire
Roopa Sabesan, Esquire